— Appeal by the defendant from two resentences of the Supreme Court, Kings County (Maraño, J.), both imposed October 31, 1988, pursuant to Penal Law § 60.09.
Ordered that the resentences are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.